DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is in response to Amendment filed on February 2, 2022. Claims 1-20 are pending. Claims 4, 11 and 18 are amended.

Response to Arguments
Referring to the objection to the abstract, Applicant’s amendment to remove the implied terminology is acknowledged. As such, the objection to the abstract is withdrawn.

Referring to the 35 USC 112(b) rejection of claims 4, 11 and 18, Applicant’s amendments are acknowledged. As such, the 35 USC 112(b) rejection of the aforenoted claims is withdrawn.
	
Allowable Subject Matter
Claims 1-20 are allowed for the reasons stated in the previous Office Action dated 11/29/2021.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Treboniak et al (US 2019/0122150) directed to identifying vulnerabilities and providing actions to alleviate the identified vulnerabilities; 
Baker (US 2008/0069437) directed to robust pattern recognition using a plurality of models within a classifier module.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERYL M SHECHTMAN whose telephone number is (571)272-4018.  The examiner can normally be reached on Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


CHERYL M SHECHTMANPatent Examiner
Art Unit 2167                                                                                                                                                                                                        

/C.M.S/
/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167